Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 2/1/18.  As directed by the amendment, claims 1-16 have been amended, claims 17-20 have been added, and no claims have been canceled. Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference character “18” (Fig. 1, Fig.2, and Fig. 3) should not be underlined and should instead have a lead line.  Underlining is reserved for representing cross sections or surfaces. See 37 CFR 1.84(q).
Reference character “38” (Fig. 1, Fig. 2, and Fig. 3) requires a lead line or underlining. See 37 CFR 1.84(q).
Figs. 1-3 are objected to because the reference character “38” represents a blank box.  Blank boxes should be labeled or have a legend (e.g. be labeled as “control unit”).  Blank boxes are not recognized engineering symbols, whereby a blank box should be labeled to avoid undue reliance on the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The term “ass” (Pg. 19, ln. 12) should read --as--.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “can be switched by means of the direction control valve” (claim 9, ln. 4), “by means of the first gas path” (claim 9, ln. 6), “by means of the second gas path” (claim 9, ln. 7), “by means of the blower unit” (claim 13, ln. 9), “can be switched by means of the directional control valve” (claim 14, ln. 4-5), “by means of the directional control valve” (claim 14, ln. 10-11), “by means of the blower unit” (claim 14, ln. 10-11), and “by means of the directional control valve” (claim 18, ln. 3).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “the blower unit can be coupled to an internal volume of the pressure chamber” (ln. 6) is unclear as to whether use of the term “can be” means that the limitation is optional, or that the blower unit is “configured to” perform the function.  A suggestion for correction is --the blower unit is configured to be coupled to an internal volume of the pressure chamber--.

	Regarding claim 9, the limitation “wherein a first gas path and a second path can be switched” (ln. 3-4) is unclear as to whether use of the term “can be” means that the limitation is optional, or that the directional control valve is “configured to” perform the function.  A suggestion for correction is --wherein a first gas path and a second path is configured to be switched--. Additionally, the limitation “wherein the blower unit delivers ambient air drawn in” (ln. 4-5) should read --wherein the blower unit is configured to deliver ambient air drawn in-- to avoid any interpretation that the claim is directed to a method as opposed to an apparatus.  Similarly, the limitation “wherein the blower unit delivers air” (ln. 6) should read --wherein the blower unit is configured to deliver air--.
Regarding claim 13, the limitation “the blower unit can be coupled to an internal volume of the pressure chamber” (ln. 5-6) is unclear as to whether use of the term “can be” means that the limitation is optional, or that the blower unit is “configured to” perform the function.  A suggestion for correction is --the blower unit is configured to be coupled to an internal volume of the pressure chamber--.  Additionally, the limitation “for displacing a part of the breathing gas volume present in the bag into the inspiratory branch into the pressure chamber” (ln. 11-12, emphasis on the italicized portion) is unclear.
Regarding claim 14, the limitation “wherein a first gas path and a second path can be switched” (ln. 3-4) is unclear as to whether use of the term “can be” means that the limitation is optional, or that the directional control valve is “configured to” perform 
Regarding claim 15, the limitation “the blower unit can be coupled to an internal volume of the pressure chamber” (ln. 7-8) is unclear as to whether use of the term “can be” means that the limitation is optional, or that the blower unit is “configured to” perform the function.  A suggestion for correction is --the blower unit is configured to be coupled to an internal volume of the pressure chamber--.  
Regarding claim 16, use of the term “can be” (ln. 6, 7, and 9) is unclear as to whether these limitations are optional or required.  A suggestion for correction is to replace “can be” with “configured to be.”
Regarding claim 18, the limitation “can be” (ln. 3) is unclear as to whether these limitations are optional or required.  A suggestion for correction is to replace “can be” with “configured to be.”
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-8, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmeyer et al (2008/0196720) in view of Li et al (2007/0163579).
	Regarding claim 1, Kollmeyer discloses a ventilation drive (Fig. 2) comprising a blower unit (Fig. 2, drive pump 160; see [0029]); a pressure chamber (Fig. 2, bellows chamber 142); and with a flexible bag located in the pressure chamber (Fig. 2, bellows 140); an air inlet (Fig. 2 depicts ambient air entering through and air inlet), wherein an internal volume of the bag is coupled to an inspiratory branch of a ventilation line (Fig. patient connection 144 is coupled to the internal volume of the bellows 140), and the blower unit can be coupled to an internal volume of the pressure chamber on an outlet side of the blower unit (Fig. 2, inspiration circuits 124 and 132 couple the internal volume of the pressure chamber to an outlet of the drive pump 160) and to the air inlet for supplying ambient air on an inlet side of the blower unit (Fig. 2, drive pump 160 is connected to an air inlet on its inlet side for drawing in ambient air); and a sensor between the outlet side of the blower unit and the pressure chamber (Fig. 2, pressure 
	Kollmeyer does not disclose the user of a flow sensor between the outlet side of the blower unit and the pressure chamber (It is noted that Kollmeyer does disclosure the use of flow sensors throughout the system; see [0036]).
	However, Li teaches a breathing system comprising a drive gas introduced through an inhalation valve (Fig. 2, inhalation valve 2) which proceeds to a pressure chamber housing a bellows (Fig. 2, bellows 4), wherein a flow sensor (Fig. 2, flow sensor 3) is configured to generate a signal that controls the rate of flow of gas into the bellows via a feedback look with a microprocessor (see [0036]-[0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback control parameter of Kollmeyer to be flow as taught by Li, as such a modification is the simple substitution of one feedback control parameter in a ventilator system (i.e. the sensed flow parameter of Li) for another feedback parameter in a ventilator system (i.e. the sensed pressure parameter of Kollmeyer) to obtain the predictable result of controlling the drive gas of a ventilator system via a feedback loop.
	Regarding claim 2, the modified device of Kollmeyer has a control unit configured to change the speed of the blower unit as a function of a flow sensor signal of the flow sensor (Kollmeyer, [0036], discloses that sensors may be used in a feedback loop by the CPU 20 to accurately determine the power signal needed for the drive pump.  In the modified device, this would be a flow sensor as taught by Li; see also [0036] of Li).

Regarding claim 4, the modified device of Kollmeyer has the control unit as configured to change the speed of the blower unit as a function of the flow sensor as well as of the preset flow set point such that a volume flow-controlled ventilation is carried out (Kollmeyer, [0036]; see also Li, [0036]-[0037], which discloses integration of the flow signal to carry out feedback control using volume that is derived from sensed flow).
Regarding claim 5, the modified device of Kollmeyer has the control unit as configured to change the speed of the blower unit as a function of the flow sensor signal as well as of a preset tidal volume set point (Kollmeyer, [0036]; Li, [0036]-[0037], discloses using a flow sensor to derive volume, whereby the calculated volume is used in a feedback loop for controlling the drive gas).
Regarding claim 6, the modified device of Kollmeyer has the control unit as configured to determine a tidal volume from the flow sensor signal as well as further to change the speed of the blower unit as a function of the determined tidal volume and of the preset tidal volume set point, such that a volume-controlled ventilation is carried out (Kollmeyer, [0036]; Li, [0036]-[0037], discloses using a flow sensor to derive volume, whereby the calculated volume is used in a feedback loop for controlling the drive gas).

Regarding claim 8, the modified device of Kollmeyer has the control unit configured to change the speed of the blower unit as a function of the pressure sensor signal as well as of a preset pressure set point such that a pressure-controlled ventilation is carried out (Kollmeyer, [0027]).
Regarding claim 13, Kollmeyer discloses a method for operating a ventilation drive (Fig. 2 depicts a ventilation drive, which would be run by some method), the method comprising the steps of: providing a ventilation drive comprising a blower unit (Fig. 2, drive pump 160), a pressure chamber (Fig. 2, bellows chamber 142), a flexible bag located in the pressure chamber (Fig. 2, bellows 140), an air inlet (Fig. 2, drive pump 160 connects to an air inlet to allow ambient air into the drive unit), wherein an internal volume of the bag is coupled to an inspiratory branch of a ventilation line (Fig. 2, bellows 140 is coupled to patient connection conduit 144), the blower unit can be coupled to an internal volume of the pressure chamber on an outlet side of the blower unit (Fig. 2, circuits 124 and 132 connect the outlet side of drive pump160 with the bellows chamber 142) and to the air inlet for supplying ambient air on an inlet side of the blower unit (Fig. 2, an air inlet allows ambient air to be supplied to the drive pump 160) and a sensor between the outlet side of the blower unit and the pressure chamber (Fig. 2, pressure sensor 126); drawing ambient air in by means of the blower unit (Fig. 2, ambient air is drawn into the drive pump 160); and delivering the drawn ambient air into 
Kollmeyer does not disclose the user of a flow sensor between the outlet side of the blower unit and the pressure chamber (It is noted that Kollmeyer does disclosure the use of flow sensors throughout the system; see [0036]).
	However, Li teaches a breathing system comprising a drive gas introduced through an inhalation valve (Fig. 2, inhalation valve 2) which proceeds to a pressure chamber housing a bellows (Fig. 2, bellows 4), wherein a flow sensor (Fig. 2, flow sensor 3) is configured to generate a signal that controls the rate of flow of gas into the bellows via a feedback look with a microprocessor (see [0036]-[0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback control parameter of Kollmeyer to be flow as taught by Li, as such a modification is the simple substitution of one feedback control parameter in a ventilator system (i.e. the sensed flow parameter of Li) for another feedback parameter in a ventilator system (i.e. the sensed pressure parameter of Kollmeyer) to obtain the predictable result of controlling the drive gas of a ventilator system via a feedback loop.
Regarding claim 15, Kollmeyer discloses a medical device with a ventilation drive (Fig. 2), the ventilation drive comprising a blower unit (Fig. 2, drive pump 160; see [0029]); a pressure chamber (Fig. 2, bellows chamber 142); a flexible bag located in the pressure chamber (Fig. 2, bellows 140); an air inlet (Fig. 2 depicts ambient air entering 
	Kollmeyer does not disclose the user of a flow sensor between the outlet side of the blower unit and the pressure chamber (It is noted that Kollmeyer does disclosure the use of flow sensors throughout the system; see [0036]).
	However, Li teaches a breathing system comprising a drive gas introduced through an inhalation valve (Fig. 2, inhalation valve 2) which proceeds to a pressure chamber housing a bellows (Fig. 2, bellows 4), wherein a flow sensor (Fig. 2, flow sensor 3) is configured to generate a signal that controls the rate of flow of gas into the bellows via a feedback look with a microprocessor (see [0036]-[0037]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback control parameter of Kollmeyer to be flow as taught by Li, as such a modification is the simple substitution of one feedback control parameter in a ventilator system (i.e. the sensed flow parameter of Li) for another feedback parameter in a ventilator system (i.e. the sensed pressure 
Regarding claim 17, the modified device of Kollmeyer has the control unit configured to change the speed of the blower unit as a function of the flow sensor signal as well as of a preset flow set point (Kollmeyer, [0036], discloses a feedback loop by the CPU 120, which would require both a sensor signal and a preset set point.  In the modified device, this sensed parameter and set point would be based on flow as taught by Li).
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kollmeyer in view of Li, as applied to claim 15 above, and further in view of Kock et al (5,678540).
	Regarding claim 16, the modified device of Kollmeyer has a ventilation line connected to the bag (Kollmeyer, Fig. 2, patient connection conduit 144 connects to bellows 140), wherein the ventilation drive can be switched cyclically over between an inspiratory phase and an expiratory phase (Fig. 2, drive pump 160 has an oscillating pump 164 that cyclically switches for the breathing phase).
	The modified device of Kollmeyer does not have the ventilation line comprising an inspiratory branch and an expiratory branch; an actuatable shut-off valve in the ventilation line, wherein the shut-off valve can be actuated for opening for an emergency ventilation during a prolonged expiratory phase and wherein the expiratory branch can be coupled to the ambient air in the opened state.
	However, Kock discloses a breathing case system comprising a drive gas unit (Fig. 1, drive gas unit 24), a pressure chamber (Fig. 1, container 18), a flexible bag (Fig. 1, bellows 16), and a ventilation line comprising an inspiratory branch and an expiratory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the patient connection conduit of the modified device of Kollmeyer to have an inspiratory branch and an expiratory branch, wherein the expiratory branch has an actuatable shut-off valve that opens for emergency ventilation as taught by Kock in order to provide a mechanism for relieve overpressure within the ventilation line that may occur during patient exhalation.
Allowable Subject Matter
11.	Claims 9-12, 14, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 9-12, the prior art of record does not disclose “a direction control valve between the blower unit and the pressure chamber, wherein a first gas path and a second path can be switched by means of the directional control valve, wherein the blower unit delivers ambient air drawing in from the surrounding area into the pressure chamber by means of the first gas path and wherein the blower delivers air 
Regarding claim 14, the prior art of record does not disclose “the step of providing the ventilation drive with a directional control valve between the blower unit and the pressure chamber, wherein a first gas path and a second path can be switched by means of the directional control valve, wherein the blower unit can deliver ambient air drawing in from the surrounding area into the pressure chamber via the first gas path and wherein the blower can deliver air leaving the pressure chamber into the surrounding area via the second gas path” (ln. 3-8).
Regarding claims 18-20, the prior art of record does not disclose “a directional control valve between the blower unit and the pressure chamber, wherein a first gas path and a second path can be switched by means of the directional control valve, wherein the blower unit delivers ambient air drawn in from the surrounding area into the pressure chamber via the first gas path and wherein the blower unit delivers air leaving the pressure chamber into the surrounding area via the second gas path” (ln. 1-6).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shisslet et al (2006/0283450) discloses a flow sensor used for feedback control of a pressure generator.
Masionis (2011/0214673) and Tham et al (5,957,129) discloses a blower, pressure chamber, and bellows in a breathing system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785